11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Dana S. Whitaker and Diana L. Whitaker
            Appellants
Vs.                  No. 11-05-00141-CV -- Appeal from Dallas County
Ronald J. Bostic
            Appellee
 
            On August 27, 2004, the trial court signed an order granting Ronald J. Bostic’s motion for
summary judgment and entered judgment that Dana S. Whitaker and Diana L. Whitaker take nothing
on each of their claims against Bostic.  The Whitakers timely filed a motion for new trial on
September 24, 2004.  The Whitakers filed a notice of appeal on January 5, 2005, 131 days after the
date the judgment was signed.
            On May 9, 2005, the clerk of this court wrote the parties and advised them that the notice of
appeal did not appear to be timely.  Our May 9 letter requested that appellants reply on or before May
24, 2005, showing grounds for continuing the appeal.  On May 12, 2005, appellee’s motion to
dismiss for want of jurisdiction was filed in this court.
            In order to timely perfect an appeal, the notice of appeal was due to be filed within 90 days
of the signing of the judgment.  TEX.R.APP.P. 26.1(a).  A motion to extend time has not been filed,
and the notice of appeal was not filed within 15 days of the due date.  TEX.R.APP.P. 26.3; Verburgt
v. Dorner, 959 S.W.2d 615 (Tex.1997).  Therefore, appellants have not properly perfected this
appeal.
            Appellee’s motion is granted, and the appeal is dismissed for want of jurisdiction.
 
                                                                                    PER CURIAM
May 26, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.